DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-29, and 31-34, in the reply filed on is acknowledged.  Claims 2, 30, 35-36 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 4/22/2022.
The election of species has been withdrawn in view of applicant’s remarks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3-29, and 31-34 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites an attachment mechanism to attach the dental appliance onto teeth in line 4, 
Claim 1 recites a first surface sitting on a vestibular side of a dental arcade in line 7, 
Claim 6 recites a resinous material that is in contact with the dental arcade in lines 2-3, 
Claim 7 recites the first surface…..conforms to and is in registry with the gum line  in line 2, 
Claim 8 recites the first surface…..covers at least a major portion of the vestibular surface in lines 2-3, 
Dependent claims 3-5, 9-29, and 31-34 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.
Applicant should utilize “adapted to” or “capable of” language to avoid this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-29, and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 reciting a substantially but not fully circumferential band, such recitation deems indefinite as it is unclear what is intended by substantially but not fully.
Claim 1 recites the limitation "said at least one tooth" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said second surfaces" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1 reciting a limited number of rear teeth in line 13, such recitation deems indefinite as it is unclear what is meant by a number of rear teeth.  Applicant is requested to clarify the quantity of rear teeth.
Claim 1 recites the limitation "the first surface and the second surface" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8 reciting a major portion of the vestibular surface in line 2, such recitation deems indefinite as it is unclear what is meant by a major portion.  Applicant is requested to clarify the claimed limitations a major portion of the vestibular surface.
Regarding claim 11 reciting optionally, it is unclear if the claim recitations following "optionally" are required by the claim.
Dependent claims 3-7, 9, 11-29, and 31-34 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shantha (U.S. Patent No. 9,254,219).
	Regarding independent claim 1, Figure 15 discloses applicant’s claimed dental appliance (220) for limiting movement of a posterior zone of the tongue of a person while allowing an anterior zone and lateral edges of the tongue to perform movements necessary for speech and swallowing, the dental appliance (220) comprising:
an attachment mechanism (47, 77) to attach the dental appliance (220) onto teeth within the mouth of the person, wherein the attachment mechanism (47, 77) comprises 
a substantially but not fully circumferential band (47, 77) having:
a first surface (77) sitting on a vestibular side of a dental arcade of the person;
a pair of left and right second surfaces (47), each second surface (47) in opposition to the first surface (77) and adapted to be seated along at least one rear corresponding, left or right, tooth on the lingual side of said at least one tooth (39), said second surfaces (47) adapted to extend along the lingual side of a limited number of rear teeth (39) of the person; and
a connector (a part of horizontal bar 54) joining the first surface (77) and the second surface (47); and 
a constraining mechanism (56, 57) removably secured to the attachment mechanism (47, 77) and having a component (arched bar 54) that spans between the pair of second surfaces (47), the component (arched bar 54) having a rearward orientation (Figure 17 illustrates arched bar 54 orients rearwardly) and being configured to seat at approximately an occlusal plane of the person or at an angle thereto to limit movement of the posterior zone of the tongue and thereby to confine the range of motion of the tongue to a more limited three-dimensional space than in the absence of the appliance, while allowing at least the anterior zone and lateral edges of the tongue to perform movements necessary for speech and swallowing;
wherein:
the attachment mechanism (47, 77) is adapted to snap onto the dental arcade of the person to releasably secure the appliance (220) on the dental arcade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786